Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a seal being disposed in the wafer pocket between the individual wafer platter and the collective wafer platter, the wafer pocket having a first space bounded by the seal, a mount of the individual wafer platter, a bottom surface of the individual wafer platter, and a top surface of the collective wafer platter, the first space opening on a hole containing the mount of the individual wafer platter;
the seal blocking the plurality of precursor materials from escaping into the hole;” as recited in independent claims 1, 9, and 17 in all of the claims which is not found in the prior art references.
Claims 2-8, 10-16, and 18-20 are allowed for the same reasons as claims 1, 9, and 17, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896